Action to foreclose a mortgage upon real estate upon a portion of which a tenant of the mortgagor under a written lease had erected certain stables subsequent to the execution of said mortgage. Judgment of foreclosure and sale was rendered which in one part provided that the stables were covered by the lien of the mortgage and should be sold to the purchaser or purchasers on the sale pursuant to said judgment. From that part of the judgment said tenant, defendant Southward Ho Riding Club, Inc., appeals. Judgment in so far as appealed from unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ.